Citation Nr: 0842213	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1979 to 
June 1983, from August 1983 to June 1987, and from November 
1987 to November 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's original August 2005 
substantive appeal, he did not request a Board hearing.  In a 
February 2007 decision, the Board remanded the issue on 
appeal to the RO.  In October 2008, while on remand at the 
RO, the veteran's attorney requested a videoconference 
hearing.  No such hearing was provided.  Due process thus 
requires the veteran be provided with a hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 
20.703 (2008).  This case must be returned to the RO so that 
a hearing may be scheduled.

Accordingly, the case is remanded for the following action:

The RO must schedule the veteran for a 
videoconference hearing.  The veteran and 
his representative must be provided proper 
notice of the date and time of the 
scheduled hearing and the notification 
must be documented in the claims file.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

